Affirmed and Memorandum Opinion filed November 4, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00831-CR

                     BARBI DENISE BROWN, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 11CR1233

                 MEMORANDUM                      OPINION


      Appellant Barbi Denise Brown pled guilty to the offense of felony driving
while intoxicated. The trial court sentenced her to confinement for three years,
probated. Subsequently, the State filed a motion to revoke appellant’s community
supervision. A hearing was conducted and appellant pled not true to all allegations.
The trial court found eleven alleged violations true and sentenced appellant to
confinement for two years. Appellant filed a timely notice of appeal. We affirm.
      Appellant raises three issues in her appeal. First, she claims the trial court
abused its discretion in revoking her community supervision for failure to pay
court-ordered fees. Appellant argues there was no evidence that she could afford to
pay but willfully refused to do so. Second, appellant asserts the trial court abused
its discretion in revoking her community supervision for failure to attend
Alcoholics Anonymous meetings. Appellant contends the evidence showed that
she did attend and there were discrepancies in her files. In her third issue, appellant
claims that revocation based on the remaining alleged violations “was
inappropriate because it failed to consider [appellant’s] unique circumstances.”
Because it is dispositive, we address this issue at the outset.

      Appellant argues due process required the trial court to consider her
explanations for these violations. The record does not reflect that appellant raised
any objections on due-process grounds. Generally, to preserve error, a party must
make a timely, specific objection apprising the trial court of the basis for the
request, objection, or motion and receive an adverse ruling. See Tex. R. App. P.
33.1(a)(1). Complaints that the trial court violated constitutional rights to due
process and due course of law must have been voiced in the trial court. See Norton
v. State, 434 S.W.3d 767, 772 (Tex. App. — Houston [14th Dist.] 2014, no pet.)
(citing Rogers v. State, 640 S.W.2d 248, 263–65 (Tex. Crim. App. 1982) (op. on
second motion for reh’g). Accordingly, appellant’s arguments on these grounds
present nothing for our review and we overrule issue three.

      Appellant’s first and second issues do not challenge the trial court’s findings
that these remaining allegations were true. These unchallenged findings support the
trial court’s order revoking appellant’s community supervision despite any merit to
her challenges to the trial court’s findings on the allegations for failure to pay or
attend AA meetings. See Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App.

                                           2
1980) (“We need not address appellant’s other contentions since one sufficient
ground for revocation will support the court’s order to revoke probation.”); Hart v.
State, 264 S.W.3d 364, 367 (Tex. App.—Eastland 2008, pet. ref’d); Greer v. State,
999 S.W.2d 484, 486 (Tex. App.— Houston [14th Dist.] 1999, pet. ref’d). Because
we do not reach appellant’s other arguments, issues one and two are overruled.

      Having overruled all of appellant’s issues, the judgment of the trial court is
affirmed.


                                      /s/       Ken Wise
                                                Justice

Panel consists of Justices McCally, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            3